103 F.3d 112
Scott A. Fountainv.Kevin Brophy, Hearing Officer, USP Lewisburg, WilliamHenderson, Unit Manager, MAB Unit, USP Lewisburg, N. Aponte,SIA Officer at USP Lewisburg, R. Rose, Regional DirectorDelegate, North Central Regional Office, Kansas City, MO,John L. Megathlin, Administrator (Remedy Appeals) at CentralOffice of Bureau of Prisons, Washington, DC, Bureau of Prisons
NO. 96-7516
United States Court of Appeals,Third Circuit.
Nov 29, 1996

Appeal From:  M.D.Pa., No. 93-CV-00903,
Rambo, J.


1
AFFIRMED.